Citation Nr: 9904172	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-31 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an arm and hand 
disorder as secondary to the service-connected hypertension.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a low back pain 
with degenerative joint disease and degenerative disk disease 
with scoliosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active air service from October 30, 1951 to 
October 29, 1955 and from November 1, 1955 to November 30, 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a rating in excess of 
10 percent for hypertension and granted a 10 percent rating 
for the veteran's low back pain with degenerative joint 
disease and degenerative disk disease with scoliosis; and an 
August 1996 rating decision which denied service connection 
for an arm and hand condition as secondary to the service-
connected hypertension.  

The Board notes that the November 1995 and August 1996 rating 
decisions addressed several other issues raised by the 
veteran.  However, he did not appeal those determinations.  
Therefore, those issues are not presently before the Board 
and will not be addressed herein.  

The VA Schedule for Rating Disabilities was revised with 
respect to the cardiovascular system, and the new regulations 
became effective on January 12, 1998.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

In the May 1997 statement of the case, the RO referred to the 
regulations related to evaluation hypertension that were in 
effect at that time.  However, in a May 1998 supplemental 
statement of the case, the RO also considered the claim in 
light of the new regulations.  Hence, a remand for this 
reason is unnecessary and the Board will the issue in the 
decision below.  

The veteran submitted evidence directly to the Board with a 
waiver of RO consideration in accordance with 38 C.F.R. 
§ 20.1304.  


FINDINGS OF FACT

1.  No competent evidence has been presented to show that the 
veteran's arm and hand condition is caused or aggravated by 
his service-connected hypertension.  

2.  The veteran's diastolic pressure is predominantly 110 or 
more with definite symptoms; it is not shown that the 
diastolic pressure is predominantly 120 or more.  

3.  The veteran's low back condition is manifested by slight 
limitation of motion, with pain and increased weakness and 
fatigability.  


CONCLUSIONS OF LAW

1.  The claim of service connection for an arm and hand 
condition as secondary to the service-connected hypertension 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998).  

2.  An increased 20 percent rating, and no more, for 
hypertension is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (1997) 
(effective prior to January 12, 1998).

3.  An increased 20 percent rating, and no more, for low back 
pain with degenerative joint disease and degenerative disk 
disease with scoliosis is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA outpatient report dated August 23, 1994 showed that the 
veteran's blood pressure was 120/96.  On October 12, 1994, it 
was 120/90; on November 9, 1994, it was 170/118.  

On VA orthopedic examination in September 1995, the veteran 
reported that he had a long history of back pain and that he 
presently wore a back brace.  There were no postural 
abnormalities, but there was a scoliosis to the left.  The 
musculature of the back was essentially within normal limits 
but there was some hypertrophic back muscles on the right.  
Range of motion was forward flexion to 85 degrees; backward 
extension to 30 degrees; lateral flexion to 35 degrees, 
bilaterally; and rotation to 30 degrees, bilaterally.  There 
was no objective evidence of any pain on motion and there was 
no evidence of neurological involvement.  X-rays showed 
degenerative joint disease and degenerative disc disease with 
scoliosis.  The diagnosis was low back pain with degenerative 
joint disease, degenerative disc disease and scoliosis.  

A VA outpatient report dated December 14, 1995 showed that 
the veteran's blood pressure was 170/96.  On March 5, 1996, 
it was 160/100, 170/96 and 180/120; on March 11, 1996, it was 
198/118; on March 18, 1996, it was 148/106; on April 26, 
1996, it was 160/108.  On June 14, 1996, it was noted that 
his hypertension was well-controlled with medication and 
there were no side effects.  He was seen again in July 1996 
for increased blood pressure and his medication was 
increased.  

A September 1996 VA outpatient treatment report related that 
the veteran was seen for complaints of numbness in the right 
hand and upper extremity.  Currently, the grip strength of 
his right hand was significantly less than the left even 
though he was right-handed.  He had pain in the area of the 
carpal tunnel during the grip test.  It was noted that he had 
a history of uncontrolled hypertension, cervical spondylosis 
and carpal tunnel syndrome of the right hand.  An 
electrodiagnostic report revealed that nerve conduction 
studies of the right and left hands showed that the veteran 
had mild carpal tunnel syndrome of the right hand.  

A note from Piedmont Health Care showed blood pressure 
readings taken in September and October 1996.  Of the four 
readings, two showed a diastolic pressure of 110 or more, but 
less than 120.  

The veteran submitted a list of blood pressure readings taken 
by him at home from September 27, 1996 to December 15, 1996.  
There were 55 readings listed; 36 of them showed a diastolic 
pressure of 110 or more and 16 of 120 or more.  

A VA outpatient treatment record dated October 31, 1996 
showed that the veteran was seen for complaints of increased 
blood pressure since July 1996.  It was noted that his 
hypertension was difficult to control.  Readings in September 
and October were 159/88; 165/118; 163/105; 164/112 and 
178/100.  His medication was again increased.  On November 
12, 1996 it was 176/118 and the veteran reported frequent 
headaches.  On December 2, 1996, it was 158/106.  On December 
16, 1996, the veteran complained on increased frequency of 
headaches although his systolic pressure was noted to have 
significantly decreased.  His medication was adjusted.  

May 1997 blood pressure readings taken at the renal clinic 
were 234/142 and 170/120.  On June 5, 1997, it was 158/104.  
Previous readings of 138/83, 121/83, 124/72, and 127/80 were 
noted.  On July 16, 1997, it was 155/103 and 230/116.  

A September 1997 letter from a VA physician, Ramesh Patel, 
M.D. related that the veteran was seen by him on March 5, 
1996 for elevated blood pressure.  He explained that 
compliance with medication and diet were discussed with the 
veteran.  He also explained the risks of uncontrolled high 
blood pressure, including the risk of heart attack, risk of 
stroke, and its effect on circulation, vision and other 
organs of the body.  The VA treatment records for this visit 
include a notation that the veteran reported tingling in his 
arms.  The assessment was hypertension poorly controlled, not 
symptomatic.

At a video conference hearing with the undersigned in July 
1998, the veteran testified that his low back disorder and 
hypertension were more severely disabling than the current 
ratings indicated.  He reported that his back was extremely 
stiff, particularly in the mornings and he had difficulty 
with routine chores.  Additionally, after performing these 
chores, such as mowing the lawn, he experienced greater back 
pain over the next several days.  Furthermore, his diastolic 
readings were consistently over 110.  He also noted that he 
was told by Dr. Patel at the VA that the numbness in his 
hands could be caused by his hypertension.  He referenced the 
letter that Dr. Patel submitted on his behalf.  

A July 1998 VA outpatient treatment record showed that the 
veteran's blood pressure was 136/81.  

II.  Analysis

A.  Service Connection

The threshold question on this issue is whether the veteran 
has presented a well grounded claim.  A well grounded claim 
is one which is plausible.  If he has not, the claim must 
fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well grounded claim 
requires more than an allegation; it must be plausible and 
there must be supporting evidence.  For a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incidence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (recognizing that service connection may 
be established for a nonservice-connected disability 
aggravated by a service-connected disability).  When 
aggravation of a nonservice-connected disability by a 
service-connected disability is shown, the veteran is to be 
compensated for the degree of disability (and only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen at 448-449.  In order to 
show that a disability is proximately due to or the result of 
a service connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107, 
38 C.F.R. § 3.102.  

It is neither alleged nor shown that the veteran's arm and 
hand condition was manifested in service or within one year 
of his discharge.  The veteran contends, essentially, that 
the condition was caused or aggravated by his service-
connected hypertension.  However, he has not presented any 
competent evidence to show that there is a causal 
relationship between the two disabilities.  While he asserted 
that Dr. Patel informed him that the condition could be 
related to his hypertension, the September 1997 statement 
provided by Dr. Patel merely states that one of the risks 
associated with uncontrolled hypertension is circulation 
problems.  The actual March 1996 treatment note reflected the 
veteran's complaints of tingling in his arms, but an actual 
arm disorder was not included in the assessment which was 
that the veteran's hypertension was poorly controlled and not 
symptomatic.  This statement and the clinical report are not 
sufficient to well ground the veteran's claim because they 
are general in nature and do not actually relate the 
veteran's complaints of tingling to his hypertension or any 
other service connected disability.  It follows then that 
this evidence also does not present a plausible nexus between 
the complaints of numbness in the veteran's hands and the 
hypertension.  Additionally, several outpatient treatment 
records show a diagnosis of mild right carpal tunnel syndrome 
and this condition is not reported to be related to the 
veteran's hypertension.  To the extent that the veteran 
asserts that there is a relationship, the Board points out 
that he is a layperson and is not competent to provide an 
opinion on medical etiology requiring medical expertise.  See 
King, supra.  Therefore, without competent evidence to show 
that the arm and hand condition was caused or aggravated by 
the service-connected disability, the claim of secondary 
service connection is not well grounded and must be denied.  
Jones, supra.  A medical statement showing a causal 
relationship between the two disabilities would be sufficient 
evidence to reopen the claim.  

B.  Increased Ratings

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts for these claims have 
been properly developed and that no further assistance is 
required in order to comply with the duty to assist mandated 
in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

1.  Hypertension

When diastolic blood pressure is predominantly 100 or more, a 
10 percent disability rating is assigned.  The rating code 
notes that when continuous medication is shown necessary for 
the control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  Diastolic blood pressure 
predominantly at 110 or more with definite symptoms warrant a 
20 percent disability rating.  To warrant a 30 percent 
rating, the evidence must show diastolic blood pressure of 
predominantly 120 or more and moderately severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  

When diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, a 10 percent disability 
rating is assigned.  When diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more, a 20 percent disability rating is assigned.  To warrant 
the next higher rating, 40 percent rating, the evidence must 
show that the diastolic pressure is predominantly 120 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
January 12, 1998).  

The Board finds that the old diagnostic criteria are more 
favorable to the veteran and that an increased rating is 
warranted.  The veteran's extensive medical records, 
including his list of home readings, reflect that he has had 
diastolic blood pressure readings of predominantly 110 or 
more.  While it is shown that several readings have been 
below this threshold, it was noted in October 1996, that his 
medication was adjusted because his blood pressure had been 
going up since July 1996.  Nonetheless, in November and 
December 1996, and from May-July 1997, diastolic readings of 
more than 110 were continually reported.  Additionally, 
definite symptoms, including headaches, were reported during 
that period.  Based on this evidence, and with consideration 
of 38 C.F.R. § 4.7, the Board concludes that the evidence 
more nearly approximates the criteria for an increased 20 
percent rating.  The evidence does not show that the veteran 
has diastolic pressure readings of predominantly 120 or more 
or that he had moderately severe symptoms.  Therefore, a 
rating in excess of 20 percent is not warranted under either 
the old or new diagnostic criteria.  

2.  Low Back Condition

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  In a December 1997 opinion, the General 
Counsel concluded that Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§  4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code.  VAOPGCPREC 36-97, 
December 12, 1997.  

The veteran's low back disorder is presently rated 10 percent 
disabling under Diagnostic Code 5293.  Mild intervertebral 
disc syndrome is assigned a 10 percent disability rating.  A 
20 percent rating is assigned if the evidence shows moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurrent attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The veteran's disability may also be rated as lumbosacral 
strain or as arthritis, on the basis of limitation of motion.  
Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  A 20 percent rating 
is assigned if there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  To warrant a 30 percent rating, the 
evidence must show that the lumbosacral strain is severe; 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  Slight 
limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  If there is moderate limitation 
of motion of the lumbar spine, a 20 percent disability rating 
is assigned; and if it is severe, a 30 percent disability 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

The veteran's low back disorder encompasses chronic low back 
pain, degenerative joint disease, degenerative disc disease 
and scoliosis; it may be rated under the Diagnostic Code that 
is to his best advantage.  Based on the evidence of record, 
the Board concludes that an increased rating is warranted and 
that the veteran's disability should be rated under 
Diagnostic Code 5292.  On VA examination in September 1995, 
the veteran demonstrated limitation of motion that would be 
considered slight.  However, he had persistent complaints of 
pain and he used a back brace on a regular basis.  
Additionally, he had extreme stiffness in the mornings and 
had difficulty performing routine tasks.  Based on these 
findings, and with consideration of 38 C.F.R. §§ 4.40 and 
4.45, the Board concludes that the veteran's disability 
exceeds the slight level and more nearly approximates the 
level of moderate limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.7.  Therefore, a 20 percent rating, and no 
more, under Diagnostic Code 5292 is warranted.  The Board 
finds that the reported limitation of motion and current 
symptomatology, as discussed above, is not severe.  Severe 
lumbosacral strain has not been demonstrated by a 
preponderance of the evidence.  The medical evidence does not 
show that the veteran has recurring attacks of intervertebral 
disc syndrome with only intermittent relief to support a 
rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295.  Hence, a higher rating is 
not warranted.  


ORDER

Service connection for an arm and hand disorder is denied.

An increased 20 percent rating, and no more, for hypertension 
is granted, subject to the law and regulations governing the 
payment of monetary awards. 

An increased 20 percent rating, and no more, for a low back 
pain with degenerative joint disease and degenerative disk 
disease with scoliosis condition is granted, subject to the 
law and regulations governing the payment of monetary awards.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

